SENTENCIA
Comparece Jesús Bones Cruz (en adelante, peticionario) y nos solicita que revoquemos una recalificación realizada por el Registrador de la Propiedad de la Sección de Gua-yama, Hon. Ismael L. Purcell Soler. En esta, el Registrador denegó la anotación del derecho a hogar seguro solicitado por el peticionario al amparo de la Ley Núm. 195-2011, conocida como Ley de Protección del Hogar, 31 LPRA sees. 1858-1858k, toda vez que uno de los cotitulares de la pro-piedad no autorizó el Acta Notarial mediante la cual se le requirió la inscripción del derecho de hogar seguro.
Evaluados los autos, así como los alegatos de ambas partes, resolvemos que el Registrador de la Propiedad ac-tuó conforme a lo resuelto por este Tribunal en Rivera García v. Registradora, 189 DPR 628 (2013), por lo cual pro-cede confirmar la calificación.
A continuación, exponemos el marco fáctico que dio gé-nesis a la controversia de autos.
Los hechos de este caso son sencillos. El peticionario reside en un inmueble sito en el municipio de Arroyo. Se-gún consta en el Registro de la Propiedad, dicho inmueble *854pertenece en proporción de cincuenta por ciento (50%) al peticionario y a la Sra. Alicia Figueroa Rosa (en adelante, Figueroa Rosa).
Así las cosas, el peticionario le requirió al notario pú-blico Ángel Luis Montañez Morales que autorizara un Acta Notarial para que se anotara en el Registro de la Propie-dad su derecho a hogar seguro conforme a la Ley Núm. 195-2011, supra. El Acta Notarial fue otorgada el 3 de marzo de 2012, mediante la Escritura Número Quince (15), intitulada “Acta para anotar derecho a hogar seguro” (en adelante, Acta Notarial o Escritura Núm. 15).(1)
El 19 de diciembre de 2013 se presentó el Acta Notarial en el Registro de la Propiedad, Sección de Guayama.(2) Luego de la correspondiente calificación, el Registrador de la Propiedad denegó la inscripción de la Escritura Núm. 15 y el 8 de octubre de 2015 notificó al notario presentante, licenciado Montañez Morales, las faltas siguientes:
Según el Registro [,] la finca consta inscrita a favor de Alicia Figueroa Rosa y Jesús Bones Cruz, solteros, en una propor-ción de 50% cada uno, por lo que ambos titulares deben com-parecer a consentir la transacción.
Cuando la propiedad tiene más de un titular!,] todos tienen que comparecer a la autorización del Acta Notarial en la que se reclama el Derecho de Hogar Seguro. Art[.] 9 de la Ley 195 [031 [LPRA] seccfiones] 1858-1858k. Antonia Rivera v. Na-myr I. Hernández Sánchez, 2013 T[S]PR 107. Art. 68 [de la]Ley Hipotecaria. Apéndice, pág. 9.
*855Insatisfecho con el proceder del Registrador de la Pro-piedad, el 22 de octubre de 2015 el peticionario presentó a través de su representación legal un Escrito de Recalificación. En resumen, adujo que la Ley Núm. 195-2011, supra, provee un derecho de hogar seguro para todo individuo domiciliado en Puerto Rico. Asimismo, argüyó que la postura del Registrador carecía de méritos, toda vez que la solicitud de inscripción del derecho de hogar seguro no implicaba una pérdida, traslación de dominio o cambio de participación de la titularidad del inmueble y, en conse-cuencia, no se requiere consentimiento de todos los titulares. Como fundamento a su solicitud de recalificación citó la derogada Ley Núm. 87 de 12 de marzo de 1936, conocida como Ley para Establecer el Derecho de Hogar Seguro y el principio de equidad.
El 10 de diciembre de 2015, el Registrador de la Pro-piedad denegó el Escrito de Recalificación presentado por el peticionario. Sostuvo que el derecho a hogar seguro se rige por la Ley Núm. 195-2011, supra, y es en ese estatuto que se establecen las formas en que los propietarios pue-den reclamar su derecho a hogar seguro. Dispuso, ade-más, que de acuerdo con el Artículo 9 de esta ley, 31 LPRA sec. 1858f, y las expresiones de este Tribunal en Rivera García v. Registradora, supra, era necesario que todos los cotitulares de un bien inmueble autorizaran el Acta Notarial en la cual se reclamó el derecho de hogar seguro.
Inconforme con la determinación final del Registrador de la Propiedad, el 28 de diciembre de 2015, el peticionario presentó el Recurso Gubernativo(3) de autos y alegó que el Registrador cometió el error siguiente:
Cometió error el Registrador de la Propiedad, Sala de Gua-yama en su calificación y recalificación de la escritura sobre Hogar Seguro al requerir la firma de la Sra. Alicia Figueroa Rosa.
*856Con el beneficio de la comparecencia del Registrador de la Propiedad, estamos en posición de resolver sin ulterior trámite.
HH 1 — i
El derecho a hogar seguro no es otra cosa que una limi-tación a lo dispuesto en el Art. 1811 del Código Civil en cuanto a que “[d]el cumplimiento de las obligaciones res-ponde el deudor, con todos sus bienes presentes y futuros”. 31 LPRA see. 5171. Rivera García v. Registradora, supra, pág. 639. Esa limitación tradicionalmente se tradujo en una cuantía de dinero que estaría exenta de ser embargada por los acreedores.
Sin embargo, mediante la Ley Núm. 195-2011, supra, la Asamblea Legislativa cambió ese paradigma convirtiendo el derecho de hogar seguro en una protección al disfrute de un bien inmueble específico, dejando atrás la protección de una cantidad de dinero no sujeta a embargo.(4) Véase Rivera García v. Registradora, supra.
Así pues, mediante la Ley Núm. 195-2011, supra, la Asamblea Legislativa creó el derecho de hogar seguro como un derecho personal con trascendencia real, por lo que es inscribible en el Registro de la Propiedad. De un lado, el derecho a hogar seguro tiene un efecto real, toda vez que protege la finca misma. Rivera García v. Registradora, supra, pág. 639. A su vez, crea un efecto erga omnes, “ya que el derecho a hogar seguro remueve del tráfico comercial la pro-piedad protegida, quedando así fuera del alcance de los *857acreedores, con excepción de aquellos dispuestos en el Art[ículo] 4 de la Ley Núm. 195, supra[, 31 LPRA see. 1858a]”. íd.
El Artículo 9 de la Ley Núm. 195-2011, supra, establece dos (2) maneras en que los propietarios pueden reclamar el derecho de hogar seguro. En primer lugar, la persona puede reclamarlo en el mismo acto de adquisición del título del bien inmueble. En segundo lugar, en aquellos casos en los que la finca esté inscrita a nombre del titular en el Registro de la Propiedad, el estatuto dispone, en lo pertinente, lo si-guiente:
En los casos donde la finca estuviere ya inscrita a nombre de dicho individuo o jefe de familia, bastará que el propietario o propietarios de la finca otorgue(n) un acta ante notario pú-blico, donde se haga constar que la finca tiene carácter de hogar seguro, para que el Registrador de la Propiedad con-signe tal carácter en nota marginal de la inscripción correspondiente. (Énfasis suplido). 31 LPRA sec. 1858f.
En Rivera García v. Registradora, supra, este Tribunal precisamente interpretó el artículo antes citado. En esa ocasión, la peticionaria presentó al Registro de la Propie-dad un acta de hogar seguro que iba a ser anotada en la finca donde se encontraba su hogar conyugal. Esta finca pertenecía a la comunidad de herederos de su fenecido es-poso, cuyos comuneros consistían en sus hijos y la peticionaria. La Registradora de la Propiedad denegó la inscripción del acta notarial porque adujo que todos los coherederos y cotitulares debían consentir a la constitución del derecho a hogar seguro. Razonó que el consentimiento expreso de los coherederos era necesario, toda vez que es-tos perderían el derecho a solicitarlo en sus respectivas propiedades en conformidad con el Artículo 10 de la Ley Núm. 195-2011, supra, 31 LPRA sec. 1858g.
En efecto, ante esos hechos, resolvimos que el Artículo 9 de la Ley Núm. 195, supra, “exige que cuando una propie-dad tiene más de un titular registral, todos tienen que comparecer a la autorización del Acta Notarial en la que se *858reclama el derecho a hogar seguro”. Rivera García v. Registradora, supra, pág. 641.
hH I — i
En el presente caso, es un hecho incontrovertido que la propiedad que el peticionario pretendió proteger con el de-recho a hogar seguro consta como inscrita a nombre del peticionario y de la señora Figueroa Rosa, ambos como sol-teros, en proporción de cincuenta por ciento (50%). Sin embargo, el peticionario compareció individualmente a la au-torización del Acta Notarial en la que requirió que se anotara su derecho a hogar seguro. Por tal razón, el Regis-trador de la Propiedad concluyó correctamente que el Acta Notarial no cumplió con los requisitos estatutarios estable-cidos en la Ley Núm. 195-2011, supra, para la inscripción del derecho a hogar seguro en el Registro de la Propiedad.
Tal y como resolvimos en Rivera García v. Registradora, supra, págs. 642-643, cuando una propiedad pertenece a más de un titular registral, es necesario que todos los coti-tulares comparezcan a la autorización del Acta Notarial en la que se reclama el derecho a hogar seguro. Así pues, en este caso era necesario que la señora Figueroa Rosa com-pareciera y autorizara el Acta Notarial cuya calificación se revisa en el presente caso.
Ante dicha realidad jurídica, el peticionario argumenta que no le es posible obtener el consentimiento de la señora Figueroa Rosa toda vez que ella lo “abandonó”. Recurso Gu-bernativo, pág. 6. Aduce que “le indicaron que ella se había trasladado a los Estados Unidos de Norteamérica [...]”. Id. Sin embargo, el propio peticionario admite que estos “datos no le constan de propio conocimiento[,] por lo que no puede dar fe de ello”. (Enfasis suplido). Id.
Basta, simplemente, señalar que hemos reiterado que en esta jurisdicción, “meras alegaciones no constituyen prueba”. U.P.R. Aguadilla v. Lorenzo Hernández, 184 DPR *8591001, 1013 (2012). Véanse: Pereira Suárez v. Jta. Dir. Cond., 182 DPR 485, 509-510 (2011); Alberty v. Bco. Gub. de Fomento, 149 DPR 655, 671 (1999). Además, este asunto no fue planteado en el Escrito de Recalificación, por lo que sus méritos tampoco pueden ser revisados por este Tribunal. Véase Art. 77 de la Ley Núm. 198 de 8 de agosto de 1979, conocida como Ley Hipotecaria y del Registro de la Propiedad, 30 LPRA see. 2280 (en adelante, Ley Hipote-caria) (El recurso gubernativo “no podrá incluir objeciones a la calificación del documento [...] que no hubiese incluido al radicar su escrito solicitando la recalificación”).
Por otro lado, el peticionario arguye que la inscripción de su derecho a hogar seguro no requiere el consentimiento de la señora Figueroa Rosa toda vez que ello “no implica una pérdida o traslación del dominio ni altera el título de la propiedad del 50% indiviso que posee la Sra. Alicia Figueroa Rosa [...] y lo único que hace es proteger a una familia que tiene una legítima necesidad”. Recurso Guber-nativo, págs. 4 y 7. Según el peticionario, esta postura es más afín con los propósitos de la Ley Núm. 195-2011, supra, ya que facilita extender el derecho al cónyuge supérs-tite y a sus herederos.
En Rivera García v. Registradora, supra, pág. 633, la peticionaria argumentó de manera similar que no existía objeción alguna que los cotitulares pudieran anteponer en contra de la inscripción del derecho a hogar seguro. Sin embargo, resolvimos expresamente que a pesar de que el derecho reconocido en la Ley Núm. 195-2011, supra, es am-plio y abarcador, este no constituye un mero acto de administración. íd., págs. 641-642. Por el contrario, “[s]e trata de un derecho que en cierto sentido remueve a la propiedad del tráfico jurídico cuando se trate del cobro ex-clusivamente de deudas”. (Enfasis en el original). íd., pág. 641. Es importante reiterar que es el Artículo 9 de la Ley Núm. 195-2011, supra, que exige que todos los cotitulares de una propiedad autoricen la inscripción del derecho a *860hogar seguro en el Registro de la Propiedad. (5) De esa forma, en este caso el Registrador de la Propiedad cumplió con el mandato del Derecho Positivo encarnado en la pro-pia Ley Núm. 195-2011, supra.
Por último, el peticionario arguye que su postura es afín con los propósitos generales que sirvieron como base para la Ley Núm. 195-2011, supra. En específico, sostiene que el propósito de la referida legislación es que cada ciudadano cuente con una protección básica contra el riesgo de ejecución. Véase Recurso Gubernativo, pág. 5.
Sin embargo, es suficiente remitir al peticionario a los principios generales de interpretación y aplicación estatu-taria dispuestos en el título preliminar de nuestro Código Civil. El Artículo 14 del Código Civil dispone que cuando la ley es clara, “la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. 31 LPRA sec. 14. Cordero et al. v. ARPe et al., 187 DPR 445, 456 (2012); Bomberos Unidos v. Cuerpo de Bomberos et al., 180 DPR 723, 750 (2011), citando a Pueblo v. Castro Muñiz, 118 DPR 625, 650 (1987). Es precisamente la acción vedada en esa disposición legal la que el peticionario nos invita a realizar. En consecuencia, carece de mérito el planteamiento del peticionario. (6)
Por todo lo anterior, colegimos que era necesaria la com-parecencia y autorización de la señora Figueroa Rosa al *861Acta Notarial mediante la cual el peticionario requirió que se anotara el derecho a hogar seguro en el Registro de la Propiedad. En consecuencia, actuó correctamente el Regis-trador de la Propiedad y no se cometió el error señalado.(7)
IV
De acuerdo con los fundamentos expuestos anterior-mente, se confirma la determinación del Registrador de la Propiedad Sección de Guayama, la cual denegó la inscrip-ción del derecho a hogar seguro del peticionario, reclamado en la Escritura Núm. 15 intitulada “Acta para anotar de-recho a hogar seguro”, otorgada el 3 de marzo de 2012 ante el notario Angel Luis Montañez Morales. Asimismo, se de-niega la Moción de Solicitud de Orden Provisional en Au-xilio de Jurisdicción.
Así lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo. La Jueza Presidenta Oronoz Rodríguez disintió con una opinión escrita.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo

 La propiedad inmueble sobre la cual el peticionario reclamó el derecho a hogar seguro está descrita en la Escritura Número Quince (15) de la forma siguiente:
“Rústica: Parcela de terreno identificada con el numero D euat[r]o (D-4) en el plano de inscripción de Villas de Arroyo, radicada en el Barrio Ancones del término municipal de Arroyo, Puerto Rico[,] con una cabida superficial de cuatrocientos ochenta punto veinte[ú]n (480.21) metros cuadrados, en lindes por el norte con par-cela identificada n[ú]mero “D” tr[e]s (D-3) por el sur con canal de riego de Autoridad de EnergDQa El[é]ctrica de Puerto Rico, por el este con calle n[ú]mero uno (#!)[,] por el oeste con parcela identificada n[ú]mero “D” -ocho (D-8).-Consta inscrita al asiento 70, diario 434,-Enclava una estructura dedicada a vivienda de dos (2) plantas [.] En la planta baja consta de sala-comedor-cocina y un baño[,] y en la planta alta tres (3) cuartos dor-mitorios y dos (2) baños”. Apéndice, pág. 2.


 Presentada al Asiento 445, Diario de Operaciones, Libro 656 del Registro de la Propiedad, Sección de Guayama. id., pág. 5.


 Conjuntamente con el Recurso Gubernativo, el peticionario presentó la Moción de Solicitud de Orden Provisional en Auxilio de Jurisdicción. Argumentó allí que es *856imprescindible que este Tribunal emita una Orden dirigida al Registrador de la Pro-piedad con el propósito de impedirle que inscriba cualquier documento en la finca en la que desea que se inscriba el derecho de hogar seguro. Según el peticionario, ello es necesario para evitar causarle daño y que pueda hacer efectiva la decisión que emita este Tribunal.


 Como cuestión de Derecho, mediante la Ley Núm. 195-2011, la Asamblea Legislativa derogó la Ley Núm. 87 de 13 de mayo de 1936, según enmendada, cono-cida como Ley para Establecer el Derecho a Hogar Seguro. Véase Art. 16 de la Ley 195-2011, supra.


 No obstante, en Rivera García v. Registradora, 189 DPR 628, 642 (2013), expresamos que en casos en los que no existe
“[...] evidencia del consenso entre los comuneros para reconocer el derecho a hogar seguro de uno de ellos, siempre se puede acudir al tribunal con el propósito de que se reconozca el derecho a hogar seguro al amparo del Art. 3 de la Ley Núm. 195-2011, supra, y se ordene su anotación en el Registro de la Propiedad”.


 El peticionario sostiene, además, que este Tribunal debe revocar lo resuelto en Rivera García v. Registradora, supra, ello a base de ciertas enmiendas que se pretendieron realizar a la Ley Núm. 95-2011, supra, mediante el Proyecto de la Cámara 1638, presentado el 23 de enero de 2014 en la Decimoséptima Asamblea Legislativa, Cuarta Sesión Ordinaria, y el Informe rendido por la Comisión de lo Jurídico ante dicho cuerpo legislativo de 11 de noviembre de 2014.
No obstante, este planteamiento tampoco fue levantado en el Escrito de Recalificación. Véase Art. 77 de la Ley Hipotecaria, 30 LPRA see. 2280. Además, si bien es cierto que la Asamblea Legislativa tiene amplios poderes para aprobar y enmendar leyes, la realidad es que el P. de la C. 1638 no ha sido aprobado por la Asamblea Legislativa.


 Asimismo carece de mérito la Moción de Solicitud de Orden Provisional en Auxilio de Jurisdicción presentada por el peticionario. Mediante la referida moción, el peticionario nos solicita que expidamos una orden para prohibirle al Registrador de la Propiedad, Sección de Guayama, llevar a cabo su deber ministerial de calificar e inscribir cualquier documento que fuese presentado en la finca en cuestión, hasta tanto este Tribunal resuelva el Recurso Gubernativo presentado en autos.
Sin embargo, la realidad es que la Orden solicitada es innecesaria, toda vez que uno de los efectos de la denegación de la recalificación es que el Registrador de la Propiedad deberá realizar una “anotación preventiva sobre la finca afectada, en la cual expresará los motivos legales para tal anotación, que deberán ser los mismos conteni-dos en la notificación de la calificación”. Art. 71 de la Ley Hipotecaria, supra, 30 LPRA see. 2274. Véase Art. 77 de la Ley Hipotecaria, supra (en el término de cinco días a partir de la notificación del Recurso Gubernativo, el Registrador de la Propiedad to-mará nota de su interposición al margen de la anotación preventiva de denegatoria).
Es necesario señalar que la vigencia del asiento de presentación o de la anota-ción preventiva queda automáticamente “prorrogada hasta la resolución definitiva del asunto por parte del Tribunal Supremo [...]”. L.R. Rivera Rivera, Derecho regis-tral inmobiliario puertorriqueño, 2da ed., San Juan, Jurídica Editores, 2002, pág. 323. Véanse: Arts. 83.2-83.5 y 84.3 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, según enmendado, Reglamento Núm. 2674, Departamento de Estado, 9 de julio de 1980. Véase, además, SLG Pérez Rivera v. Registradora, 189 DPR 729 (2013).